DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a method of measuring surface roughness and, accordingly, the identification/description is indefinite. 	For examination purposes, “a measurement method of GB1031-1983” is interpreted as any surface roughness measurement method as long as it measures surface roughness (Ra).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1-5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. US PGPub. 2009/0051284. 	Regarding claim 1, Cok teaches a light emitting diode (200, fig. 2 and 4) [0052], comprising:  	a pixel unit (50-56, fig. 2) [0025] comprising a first sub-pixel (56, fig. 2) [0025] configured to emit white light [0030]; wherein:  	the first sub-pixel (56) comprises:  	Claims 1, 6 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ushikubo US PGPub. 2017/0250233. 	Regarding claim 1, Ushikubo teaches a light emitting diode (1, fig. 2-3) [0022], comprising:  	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ushikubo US PGPub. 2017/0250233 as applied to claim 1 above, and further in view of Yao US PGPub. 2018/0172979 	Regarding claim 7, Ushikubo does not teach the light emitting diode of claim 1, wherein: a surface roughness of the scattering layer (35W) is in a range of about 0.01 µm to about 0.2 µm according to a measurement method of GB1031-1983.  	However, Yao teaches a scattering layer (13, fig. 3) [0021] for a display device [0018], wherein: a surface roughness of the scattering layer (13) is in a range of about 0.01 µm to about 0.2 µm (>25nm, i.e., >0.025 µm, [0021]) (Yao, fig.3, [0021]). 	At the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to use the surface roughness of the scattering layer of Yao for the scattering layer of Ushikubo in the range as claimed in order to improve the light scattering effect, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.  	Even further, the process limitations “a measurement method of GB1031-1983” in claim 7, does not carry weight in a claim drawn to structure. See MPEP 2113. .
 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ushikubo US PGPub. 2017/0250233 as applied to claim 1 above, and further in view of Frey et al. US PGPub. 2018/0143360. 	Regarding claim 8, Ushikubo does not teach the light emitting diode of claim 1, wherein: a thickness of the scattering layer (15W) is in a range of about 0.02 µm to about 0.4 µm. 	However, Frey teaches a scattering layer (120, fig. 1) [0029] for use in an display device [0043], wherein: a thickness of the scattering layer (320) is in a range of about 0.02 µm to about 0.4 µm (5-500nm, i.e. 0.05-0.5 µm, [0029]) (Frey et al., fig. 1, [0029]).
At the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to use the thickness of the scattering layer as taught by Frey and in the range as claimed for the scattering layer of Ushikubo because such thickness is suitable for the application in which the scattering layer is being used and to control other characteristics like the transmittance haze (Frey et al., [0029]), because it has been held that where the general conditions of the claims are discloses 
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NDUKA E OJEH/Primary Examiner, Art Unit 2892